Citation Nr: 1541564	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for allergic rhinitis with sinusitis.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to August 1979.  He died in January 2014.  The appellant is the Veteran's surviving spouse and has been substituted as the appellant in this appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for a right elbow disorder, left foot disorder, allergic rhinitis with sinusitis, and hypertension.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  

In April 2012, the Board remanded the Veteran's claims for further development and for issuance of a supplemental SOC (SSOC).  The case was returned to the Board without the claims being readjudicated by the RO.  In November 2014, the Board again remanded this case and directed the RO issue an SSOC.  The RO issued an SSOC in June 2015, continuing the denial of service connection for the claims on appeal.

The Board's decision on the claims for service connection for a right elbow disorder, left foot disorder, and allergic rhinitis with sinusitis is set forth below.  For the reasons expressed below, the claim for service connection for hypertension is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2. At no point pertinent to the claim on appeal was the Veteran shown by competent, credible, and probative evidence to have a right elbow disability (other than the scar for which service connection had already been granted).

3.  At no point pertinent to the claim on appeal was the Veteran shown by competent, credible and probative evidence to have a left foot disability.

4.  At no point pertinent to the claim on appeal was the Veteran shown by competent, credible and probative evidence to have an allergic rhinitis with sinusitis disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for allergic rhinitis with sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) here, the RO to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A May 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the May 2008 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file includes service treatment records (STRs) and VA treatment records.  Also of record and considered in connection with the appeal are various written statements by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior  is  is required.

The Board acknowledges that the Veteran was not afforded an examination, and a medical opinion has not been obtained in connection with any of the claims decided.  However, as discussed further below, VA has no obligation to obtain a medical opinion in connection with these matters.

As noted above, these matters were previously remanded by the Board in April 2012 and November 2014.  The April 2012 remand directed the AOJ to ensure that it had the Veteran's complete service treatment records and to obtain any outstanding VA or private treatment records.  The remand also instructed the AOJ to schedule the Veteran for a VA examination with respect to his claim for a right elbow disability.  On remand, the AOJ confirmed that it did not have any additional service treatment records for the Veteran.  The Board notes that the Veteran unfortunately passed away before his scheduled VA examination.  However, as discussed further below, VA had no obligation to arrange for the Veteran to undergo examination or to obtain a medical opinion in connection with this matter.  In the November 2014 remand, the AOJ was directed to issue a SSOC.  Such was completed in June 2015.  Thus, the Board is satisfied that there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran and the appellant were notified and made aware of the evidence needed to substantiate these claims, the avenues through which they might obtain such evidence, and the allocation of responsibilities between them and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or the appellant, or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For a disability to be service connected, it must be present shortly prior to or at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) ( holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the Veteran has a current disability for service connection purposes).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Elbow Disorder

The Veteran contended that he had a right elbow disorder as a result of "continued pounding to [his] right elbow while putting on [his] equipment needed on the exercise on a regular basis."  April 2008 claim.  He stated that he had chronic pain, stiffness, and swelling of the joints as a result of such injury. 

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right elbow disorder must be denied.

The Board notes that the Veteran's service treatment records (STRs) indicate that the Veteran injured his right elbow during service.  April 1976 STRs note that the Veteran had sutures in his right elbow after he was hit with a lamp.  

However, the Veteran's post-service medical records  document no complaints, findings or diagnosis referable to the a right elbow disorder.  For instance, a May 1984 VA hospital discharge form indicates that the Veteran's extremities showed full range of motion and were unremarkable.  In January 1997, the Veteran was admitted to a nursing home his admission form includes no reference to  any right elbow disorder.  The Veteran was afforded a VA examination in July 1997 in connection with a claim for service connection for a scar on the right elbow.  The Veteran was subsequently granted service connection for such scar and assigned a noncompensable rating.  The examiner did not note any disability of the elbow joint.

The Board has considered the Veteran's written statements that he had right elbow pain.  While the Veteran was competent to report his own symptoms, such as pain, the Board emphasizes that pain, in and of itself, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, credible, and  probative evidence even suggesting that the Veteran had-at any time pertinent to the claim on  appeal-a  right elbow disability underlying his complaints of right elbow pain.   

Hence, fundamentally, there is no predicate for an award of service connection for a right elbow disorder other than the scar for which service connection had already been granted. 
A. 
Left Foot Disorder

The Veteran claimed to have a left foot disorder as a result of an injury incurred during active duty service.  He stated that he had pain, swelling, and stiffness of the left foot, with limited motion of the joint and degenerative joint disease.  

The Board notes that the Veteran's STRs show no complaints of a left foot disorder while in service.  The first complaints of left foot pain were in January 1984 treatment records indicating that the Veteran locked himself outdoors while intoxicated and broke a window to get inside.  He complained of numbness in his left foot.  However, a May 1984 VA hospital discharge form indicates that the Veteran's extremities showed full range of motion and were unremarkable.

The Board has considered the Veteran's written statements that he had left foot pain.  While the Veteran was competent to report his own symptoms, such as pain, the Board emphasizes that pain, in and of itself, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, credible and  probative evidence even suggesting that the Veteran had-during any time period pertinent to this appeal-a left foot disability underlying his complaints of left foot pain.

Hence, fundamentally, there is no predicate for an award of service connection for a left foot disorder.

B.  Allergic Rhinitis with Sinusitis

The Veteran claimed that he was diagnosed with allergic rhinitis with sinusitis, which caused headaches every day.  At the time he filed a claim, he reported that his claimed condition caused pressure in his head, continuous sneezing and watery eyes, and headaches and pain.  He stated that he was currently treated for such disability.

The Board notes that STRs dated in September 1973 indicate that the Veteran complained of a sore throat, sinus drainage, headaches, and a slight productive cough.  The assessment was otitis media with post nasal discharge.  July 1977 STRs note, "facial cellulitis - [rule out] underlying maxillary sinusitis."  However, the Veteran's post-service medical records do not document any complaints, findings, or diagnosis even suggesting that the Veteran had chronic allergic rhinitis with sinusitis disability.

Hence, fundamentally, there is no predicate for an award of service connection for claimed allergic rhinitis with sinusitis.

D.  Other Considerations

In adjudicating each claim, the Board has considered the lay assertions of record.  The Veteran, as a layperson, was certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his own symptoms.  Similarly, his wife is competent to report matters observed.  See, e. g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions-such as the diagnosis of a disability not capable of lay observation.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran had each currently claimed disability is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  

Significantly, the record does not include competent medical evidence or opinion to support a finding of a right elbow disability, a left foot disability, or allergic rhinitis with sinusitis, and neither the Veteran nor the appellant has submitted or identified such existing evidence or opinion.  Furthermore, on this record, VA is not required to arrange for a medical opinion in connection with any of these claim.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, however, as noted, there is no medical suggestion whatsoever that, post service, the Veteran had any of the claimed disabilities, nor was there credible lay evidence of persistent or recurrent symptoms of any such disability(ies) at any time pertinent to the 2008 claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim).  As there is no competent, credible and probative medical even suggesting the existence any currently claimed disability, the fundamental requirement for obtaining a medical opinion in connection with any of the claims simply are not met.

The Board acknowledges that the Veteran was treated for a right elbow injury during service, that he alleged in-service foot injury, and that he was diagnosed he was treated for respiratory complaints during service.  However, Congress has specifically limited entitlement to service connection for in-service disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, credible, and probative evidence does not indicate that at any time pertinent to his claims the Veteran had any of the disabilities for which service connection is sought, there can be no valid claim for service connection for any of the claimed disabilities.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these circumstances, the Board need not address the remaining criteria for service connection in connection with any of the claims..

For all the foregoing reasons, the Board finds that the claims for service connection for a right elbow disorder, a left foot disorder, and  allergic rhinitis with sinusitis must  be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports the fundamental, current disability requirement for any claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for allergic rhinitis with sinusitis is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

Unlike the claims addressed above, with respect to hypertension, the record includes some medical indication that the Veteran had elevated blood pressure during service, and may have had hypertension at a time pertinent to the filing of his 2008 claim.

Although the Veteran was not diagnosed with hypertension during service, his diastolic blood pressure was 90 or above on several occasions in 1976 and 1979.   On October 1964 reenlistment examination, the Veteran's blood pressure was 130/80.  It was 128/76 at an examination in April 1968.  Service treatment records show that his blood pressures readings were 135/85 in January 1970, 136/88 in August 1972, 118/74 in April 1976 and 138/96 in May 1976.  In June 1979, the Veteran had many blood pressure checks.  His blood pressure readings were: 120/80, 124/80, 130/84, 132/84, 152/100, and 134/90. 

The most recent post-service treatment records of record, dated in February 2000, indicate that the Veteran's hypertension was well-controlled on Maxzide.  This evidence suggests chronic-albeit, medically-controlled-hypertension that may have  been present at a time period pertinent to the Veteran's claim for service connection.  

However, it is unclear whether the Veteran continued to have a diagnosis of hypertension after February 2000.  There  are no treatment records associated with the claims file dated between 2001 and 2012.  It appears that the Veteran resided at a North Carolina State Veterans Nursing Home during such time.  

In the April 2012 remand, the AOJ was instructed to request that the Veteran provide private treatment records and nursing home records, or authorization for CA to obtain such records, dated since 1996.  Unfortunately, no no authorization or records were received.

However, given the possibility that additional treatment and/or nursing home records could establish current disability for the hypertension claim (which could lead to further development on the question of medical etiology, as detailed below), the Board finds that the appellant should be given another opportunity to submit or to authorize VA to obtain any such outstanding treatment records and/or nursing home records.  The AOJ should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on the claim before the expiration of the one-year notice period).  

Thereafter, if warranted, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Moreover, if such records indicate that the Veteran had a hypertension at any time pertinent to the filing of his claim for service connection in April 2008, the AOJ should obtain a medical opinion as to whether such hypertension was caused by or related to his active duty service. In this regard, the Board notes that January 1997 VA treatment records include a notation to the effect that the Veteran's past medical record was "significant for hypertension ... secondary to trauma during Vietnam War."  However, no rationale for such statement was provided.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for hypertension that is not currently of record.  

Specifically request that the appellant furnish, or furnish appropriate authorization for VA to obtain, any outstanding, pertinent   medical records-in particular, treatment records for the Veteran dated between 2001 and 2012, to include from the North Carolina State Veterans Nursing Home and any other nursing home or facility at which the Veteran resided prior to his death.


Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, determine whether the Veteran had a diagnosis of hypertension at any point shortly prior to or at the time  he filed his claim for service connection in April 2008., or during the pendency of such claim  If the Veteran had such a diagnosis, obtain a medical opinion, by an appropriate VA physician, as detailed below.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide themedical opinion.

Based on review of the claims file, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) was otherwise medically related to service.

In proffering the opinion, the physician should consider and discuss all pertinent and other objective evidence-to particularly include   treatment records indicating that a number of the Veteran's blood pressure readings in 1976 and 1979 revealed diastolic blood pressure of 90 or greater-and all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal in light of all pertinent evidence (to include all that was added to the record since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


